Citation Nr: 1540641	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-13 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder (PTSD); or alternatively, to include as secondary to service-connected hypertension (HTN).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1983 to April 2005. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in part, denied the Veteran's claim of entitlement to service connection for sleep apnea.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

In August 2011, the Veteran presented testimony in a video conference hearing before the undersigned.  A copy of the transcript has been associated with VBMS. 

In a February 2012 decision, the Board denied service connection for sleep apnea.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 Memorandum Decision, the Court vacated the Board's February 2012 decision denying service connection for sleep apnea and returned the case to the Board. 

The Board remanded the matter in January 2014 and January 2015 for additional development of the record; it has since been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he has sleep apnea related to service.  The Veteran and his spouse testified that he had symptoms of sleep apnea (loud snoring and gagging) beginning in 2000. 

In the January 2014 remand, the Board found that a February 2011 VA examination was inadequate for adjudication purposes as the basis for the VA examiner's negative etiological opinion was the lack of documented notations of sleep problems during service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

In response to the January 2014 remand, the Veteran was afforded a VA examination in June 2014 in which the VA examiner stated that he did have a sleep study and diagnosis of obstructive sleep apnea (OSA) in February 2008; his active duty ended in April 2005.  The VA examiner stated that therefore his diagnosis was just under 3 years after discharge from active duty which made it less likely than not that the OSA incurred during his military service.

In a deferred rating in July 2014, the AOJ found that this opinion was inadequate for adjudication purposes.  Thereafter, a duplicate entry of the June 2014 opinion was submitted and associated with the evidence of record in August 2014.

In the January 2015 remand, the Board found that the June 2014 opinion was inadequate for adjudication purposes.  More specifically, the rationale for the June 2014 opinion was flawed because it is symptoms, not treatment (or a formal diagnosis) which is the essence of any evidence of continuity of symptoms.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Moreover, the Veteran had argued that his sleep apnea was secondary to the service-connected PTSD, and that argument had not yet been addressed by a medical professional.  

In response to the January 2015 remand, the Veteran was afforded a VA examination in April 2015.  The examiner opined that the Veteran's current OSA was less likely than not caused by or related to active service.  The rationale was the same, that the Veteran's STRs "clearly did not show any diagnosis or treatment for the condition during active service," and, "The Veteran was diagnosed with OSA in 2008, 3 years after release from active service."  Despite the specific wording in the January 2015 remand that it is the onset of symptoms, not necessary the diagnosis, which supports a continuity argument, the examiner in April 2015 continued to rely on the date of diagnosis, and not the Veteran's report of symptoms during service, and the examiner did not explain why the Veteran's reports were not considered.  

Regarding secondary service connection, the examiner opined that it was less likely as not that the Veteran's current condition of sleep apnea was caused by or related to his service-connected PTSD or HTN.  The examiner's rationale was as follows:  

OSA is caused by blockage of the airway usually when the soft tissue in the back of the throat collapse or relaxes during sleep.  These muscles support the soft palate, the tonsils, the side walls of the throat, and the tongue.  When these muscles relax, the airway closes as you breathe in causing the drop in oxygen saturation.  There are no known or accepted pathophysiological mechanism or relationship that connects PTSD or HTN to this condition.  

Regarding aggravation, the examiner opined that it was less likely as not that the Veteran's current condition of OSA has been aggravated beyond natural progression by this service-connected HTN and PTSD.  The examiner reasoned that, as stated in the previous opinion, HTN and PTSD have no known pathophysiological mechanism that relates or is connected to sleep apnea.  The examiner further opined that HTN and PTSD did not affect the process of relaxation of the soft tissues on the back of the throat that causes sleep apnea.  Finally, the examiner indicated that the Veteran is essentially asymptomatic at present for the condition with the use of his C-Pap machine, and this shows no aggravation or worsening of the condition.  

Once again, the opinion is inadequate.  First, the fact that the Veteran's OSA is controlled with a C-Pap does not mean that the Veteran does not have a current disability for purposes of establishing service connection.  The mere fact that the Veteran must use a C-Pap machine to control his sleep apnea shows that without it his condition is disabling.  The issue in this case is its etiology, not whether the treatment is working to control it.  

Secondly, after the examiner in April 2015 reasoned that there was no "pathophysiological" relationship between PTSD and sleep apnea, the Veteran submitted copies of medical journal article from 2015 which appear to show just the opposite.  The article references a medical study that found a higher than normal incidence of sleep apnea in Veteran's with PTSD.  

More specifically, a May 2015 article from the American Academy of Sleep Medicine notes that the probability of having a high risk of OSA increased with increasing severity of PTSD symptoms according to a study of young U.S. veterans.  The doctor who initiated the study recognized that a surprising number of younger veterans who were coming to the clinic for PTSD treatment also were presenting with sleep apnea symptoms.  The study noted that the mechanism underlying the relationship between sleep apnea and PTSD in military veterans was unclear, however it noted potential factors that may connect the two disorders included disturbed sleep in combat, prolonged sleep deprivation, sleep fragmentation, and hyperarousal due to the physical and psychological stressors of combat, the chronic stress from PTSD, or the sleep disturbance between sleep apnea and PTSD.  

It therefore appears that the more recent medical studies are showing some relationship between PTSD and sleep apnea.  While this treatise evidence supports the Veteran's claim, there is still a lack of competent medical evidence of record linking the Veteran's specific OSA to his PTSD.  In other words, while the treatise evidence suggests a general relationship may exist between sleep apnea and PTSD, this evidence does not provide a direct relationship between the Veteran's PTSD and his OSA.  That notwithstanding, it does trigger VA's duty to assist the Veteran by obtaining another medical opinion with consideration of this new evidence.  Given the medical journal evidence, which contradicts the April 2015 examiner's findings that there is no relationship between sleep apnea and PTSD whatsoever, another opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from an appropriate physician or psychologist who can adequately address whether (1) the Veteran's snoring in service was, as likely as not, the initial onset of his sleep apnea that was ultimately diagnosed in 2008; and, (2) whether there is a relationship between the Veteran's sleep apnea and his PTSD, to include whether the service-connected PSTD caused or aggravated the sleep apnea.  The electronic record must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner determines an examination is required, such an examination shall be provided.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion. 

Regarding direct service connection, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher probability) that the Veteran's reports of snoring in service, and upon his return from Iraq, were the early manifestations of sleep apnea.  Although the actual diagnosis of sleep apnea was not rendered until 2008, the Veteran reports snoring (and being told that he snored) beginning in service.  All prior medical opinions focus on the date of diagnosis, and not the onset of symptoms.  Thus, the examiner must render an opinion with consideration of the Veteran's statements as to the onset of his snoring.  

Regarding secondary service connection and/or aggravation, the examiner must provide an opinion, in light of prior examination findings and the contradictory evidence from a medical journal in May 2015 showing a higher incidence of sleep apnea in veteran's with PTSD, as well as the various Board decisions cited by the Veteran showing medical opinions linking other Veteran's sleep apnea to their PTSD.  After a review of the record, including this remand, the physician or psychologist should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is related to his PTSD, including whether the PTSD aggravates (makes permanently worse) the sleep apnea.  If the examiner finds that the sleep apnea was aggravated by the PTSD, the examiner must provide an opinion regarding the baseline level of severity of the sleep apnea prior to onset of aggravation. 

2.  Review the VA examiner's reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the Agency of Original Jurisdiction (AOJ) must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




